DETAILED ACTION
Claims 1 and 4 are amended. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20090251445) in view of Bathiche (US 20160180762) in view of Amirkhany (US 20180018927).
As per claim 1, Ito discloses a display device (Fig. 3, #10; [0044]-[0045]) comprising:
a pixel unit (Fig. 4) including a plurality of pixels (#20R, 20G, 20B) connected to a plurality of scan lines (#26) and a plurality of data lines (#28R, 28G, 28B; [0048]; [0050]-[0052]);
a multi-frequency driver (Fig. 6, #33) configured to compare image data between adjacent frames to determine a first area of the pixel unit driven at a first refresh rate and a second area of the pixel unit driven at a second refresh rate lower than the first refresh rate ([0065]-[0066]; [0082]-[0084]);
a scan driver configured to sequentially supply scan signals to the scan lines (#26) in a first direction ([0050]-[0052]; where a scan driver is inherently present),  

However, Ito does not explicitly teach to supply first scan signals of the scan signals to the first area at the first refresh rate, and to supply second scan signals of the scan signals to the second area at the second refresh rate.
Bathiche teaches to supply first scan signals of the scan signals to the first area (Fig. 5, #502) at the first refresh rate, and to supply second scan signals of the scan signals to the second area (i.e., other regions of the drawing program window 500) at the second refresh rate ([0044]; [0046]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the refresh rate of the first area and the second area disclosed by Ito controlled according to Bathiche so that the display is configured to selectively display information with refresh rates that vary across a plurality of display regions of the display screen (Bathiche: [0020]).
However, the prior art of Ito and Bathiche do not teach the multi-frequency driver is configured to gradually increase a size of the second region of the pixel unit driven at the second refresh rate during a search period.
Amirkhany the multi-frequency driver is configured to gradually increase a size of the second region (i.e., region of static image) of the pixel unit driven at the second refresh rate during a search period ([0033]-[0034]; [0042]-[0044]; [0046]; where corresponding lines of successive frames are compared to determine whether any lines are unchanging from one frame to the next is functionally equivalent to a search period).

As per claim 2, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 1, wherein the multi-frequency driver is configured to determine a boundary pixel row, which is a top pixel row of the second area, based on results of comparing the image data during a plurality of frames (Amirkhany: [0033]-[0034]; [0043]-[0044]; where compares individual lines of immediately successive frames on a line-by-line basis is functionally equivalent to determine a boundary pixel row, which is a top pixel row of the second area).
As per claim 3, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 2, wherein the scan driver is configured to supply the scan signal from the boundary pixel row to a last pixel row at the second refresh rate (Amirkhany: [0043]-[0044]; where compares individual lines of immediately successive frames on a line-by-line basis is functionally equivalent to supply the scan signal from the boundary pixel row to a last pixel row at the second refresh rate).
As per claim 6, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 1, wherein the multi-frequency driver comprises:

a block controller (Ito: #36) configured to determine a size, a number, and a position of the image block in which it is to be determined whether or not the image block is a static image (Ito: [0077]-[0079]; [0082]-[0084]); and
a frequency controller configured to apply the second refresh rate to the image block determined as the static image (Ito: [0065]-[0066]; [0082]-[0084]; where a frequency controller is inherently present).
As per claim 7, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 6, wherein the image analyzer (Ito: #34) is configured to determine whether or not the first image block and a second image block adjacent to the first image block is a static image based on a first image block being determined to be the static image (Ito: [0065]-[0066]; [0082]-[0084]).
As per claim 8, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 7, wherein the frequency controller is configured to extend a portion of the pixel unit to which the second refresh rate is applied in the second direction opposite to the first direction, in response to a number of image blocks determined to be the static image (Ito: [0065]-[0066]; [0077]).
As per claim 15, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 1, wherein the first area includes a video, and an image displayed in the second area is a static image (Ito: [0065]-[0066]; [0083]-[0084]).

a timing controller configured to supply first image data corresponding to the first area to the data driver at the first refresh rate, and to supply second image data corresponding to the second area to the data driver at the second refresh rate (Bathiche: [0044]; [0046]; where a timing controller is inherently present); and
a processor configured to change some of the second image data to supply the multi-frequency driver when an image change event of the second area occurs (Ito: [0065]-[0066]; [0082]-[0084]).
As per claim 17, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 1, wherein the data driver is configured to supply the data signal corresponding to the first area to the pixel unit at the first refresh rate, and to supply the data signal corresponding to the second area to the pixel unit at the second refresh rate (Bathiche: [0044]; [0046]).
As per claim 18, Ito discloses a driving method of a display device ([0002]) comprising:
comparing image data of a previous image frame of a first image block with image data of a current image frame of the first image block to determine whether or not the first image block is a static image ([0065]-[0066]; [0082]-[0084]);
driving the first image block at a first refresh rate and reducing a size of the first image block in a first direction, when the first image block is not a static image ([0018]-[0019]; [0077]; [0082]-[0084]; where horizontal stripe patterns prone to showing flicker is reducing a size of the first image block in a first direction).

Bathiche teaches driving the first image block (Fig. 5, i.e., other regions of the drawing program window 500) at a second refresh rate lower than the first refresh rate when the first image block is a static image ([0044]; [0046]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the refresh rate of the first image block disclosed by Ito controlled according to Bathiche so that the display is configured to selectively display information with refresh rates that vary across a plurality of display regions of the display screen (Bathiche: [0020]). 
However, the prior art of Ito and Bathiche do not explicitly teach determining one of pixel rows included in the reduced first image block to be a boundary pixel row between a static image area and a video area, and determining the static image area including the boundary pixel row.
Amirkhany teaches determining one of pixel rows included in the reduced first image block to be a boundary pixel row between a static image area and a video area, and determining the static image area including the boundary pixel row ([0033]-[0034]; [0042]-[0044]; [0046]; where compares individual lines of immediately successive frames on a line-by-line basis is functionally equivalent to determining one of pixel rows included in the reduced first image block to be a boundary pixel row between a static image area and a video area, and determining the static image area including the boundary pixel row).

As per claim 19, Ito in view of Bathiche in view of Amirkhany discloses the driving method of claim 18, wherein the determining the static image area further comprises:
driving the static image area at the second refresh rate and driving the video area at the first refresh rate (Bathiche: [0044]; [0046]), and
the static image area includes an area from the boundary pixel row to a last pixel row (Amirkhany: [0043]-[0044]).
As per claim 20, Ito in view of Bathiche in view of Amirkhany discloses the driving method of claim 19, wherein a size of an area driven at the second refresh rate gradually increases during a search period for determining the boundary pixel row (Amirkhany: [0033]-[0034]; [0042]-[0044]; [0046]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Bathiche in view of Amirkhany in view of Kim (US 20130265294).
As per claim 14, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 6.
However, the prior art of Ito, Bathiche and Amirkhany do not teach the image analyzer is configured to determine the static image based on a difference between a 
Kim teaches the image analyzer is configured to determine the static image based on a difference between a checksum of the image data of the previous frame of the image block and a checksum of the image data of the current frame of the image block (Figs. 5-6; [0032]-[0034]; [0039]-[0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the checksum disclosed by Kim to the display device of Ito in view of Bathiche and Amirkhany so as to provide an algorithm or routine to map a large data set, such as an image frame, into a smaller data set (Kim: [0034]).
Allowable Subject Matter
Claims 4-5 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display device configured to compare image data between adjacent frames to determine a first area of the pixel unit driven at a first refresh rate and a second area of the pixel unit driven at a second refresh rate lower than the first refresh rate does not teach or fairly suggest the multi-frequency driver is configured to gradually increase the size of the second area driven at the second refresh rate in a second direction opposite to the first direction during the search period for determining the boundary pixel row based on a video being displayed on a portion of the pixel unit, .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        




/VIJAY SHANKAR/Primary Examiner, Art Unit 2622